DETAILED ACTION
	This final rejection is responsive to communication filed February 28, 2022.  Claims 1, 2, 7, 8, 23, 24, and 28 are currently amended.  Claims 3 and 25 are canceled.  Claims 1, 2, 4-24 and 26-28 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-24, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 23 and 28 recite “the stability indicates whether a small change in a parameter value causes a small or large change in a distribution represented in a plot.”  This limitation is indefinite because the terms “small value” and “small or large change” are subjective and the specification does not provide any standard for measuring the scope of the terms.  Some objective standard must be provided in order to allow the public to determine the scope of the claim.  It cannot be determined from the specification what constitutes a small change or a large change.  Further, it is unclear as to what parameter value is changed and how it relates to the plot.  Claims 2, 4-22, 24, 26, and 27 are rejected as being dependent upon rejected claims 1, 23, and 28.
With respect to claims 7 and 8, it is unclear as to what is meant by the term “plot zero” and the limitation “the same type as plot zero but over a particular cube of data.”  The claim amendment to claim 7 does not clarify the term.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Porath et al. (US 2017/0220633 A1) (‘Porath’) in view of Lagerblad et al. (US 2016/0092408 A1) (‘Lagerblad’).

With respect to claim 1, Porath teaches a computer-implemented method comprising: 
receiving a request for plots or plot types of a specified criteria (search query for data to be visualized) (paragraph 237); 
searching a plot object resource for plot objects describing plots or plot types relevant to the specified criteria (paragraphs 239), the plot object resource comprising an indexed repository of available plots including pre-generated plots (searching registry of stored visualization types for candidate visualization types) (paragraphs 246-247, 250 and 258); 
applying scores to each plot based on information theoretic metrics relevant to a measure of interest such that each plot or plot type has an associated score (scoring candidate visualization types based on user ratings, quality score or weighting values) (paragraphs 260 and 282); 
sorting and ranking the plots or plot types according to the associated scores (paragraphs 239, 279 and 282); and 
providing plots satisfying a criteria of the sorting and the ranking to a source of the request (paragraphs 240-241 and 277).
Porath does not explicitly teach wherein the information theoretic metrics relevant to the measure of interest comprise stability and diversity of a set of plots comprising the plots, wherein the stability indicates whether a small change in a parameter value causes a small or large change in a distribution represented in a plot and wherein the diversity indicates differences between plots within a set of plots.
Lagerblad teaches wherein the information theoretic metrics relevant to the measure of interest comprise stability and diversity of a set of plots comprising the plots, wherein the stability indicates whether a small change in a parameter value causes a small or large change in a distribution represented in a plot and wherein the diversity indicates differences between plots within a set of plots (scores are based on changes; large changes have higher scores) (paragraphs 8, 25, 40-41, 80 and 83).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the theoretic metric of Porath to incorporate stability and diversity as taught by Lagerblad because a measure of stability and diversity would enable selection of the best visualization, thereby increasing the effectiveness of a graphic visualization in presenting data to a user such that the data represented by the graphic visualization may be intuitive and quickly understandable by the user (Lagerblad, paragraphs 3-4).  One would be motivated to combine the references because it would only entail switching the plot scores in Porath with those of Lagerblad.

With respect to claim 2, Porath in view of Lagerblad teaches wherein the information theoretic metrics relevant to the measure of interest involve a function of distance between at least two plots (determining distance between visualizations to select visualization) (Lagerblad, paragraphs 4, 63, 65 and 69).

With respect to claim 4, Porath in view of Lagerblad teaches reducing redundancy of the plots provided to satisfy the criteria of the sorting and the ranking (higher penalty score for change in visualization type; preference score may be higher for different visualization types) (Lagerblad paragraphs 8, 63 and 66; Porath, paragraph 230).

With respect to claim 5, Porath in view of Lagerblad teaches wherein the reducing of the redundancy of the plots comprises: applying measures of distance between plots such that similar plots are scored lower than plots that are more different (higher penalty score for change in visualization type; preference score may be higher for different visualization types) (Lagerblad, paragraphs 8, 63 and 66).

With respect to claim 6, Porath in view of Lagerblad applying measures of distance between the plot and other plots such that similar plots are scored lower than plots that are more different (higher penalty score for change in visualization type; preference score may be higher for different visualization types) (Lagerblad, paragraphs 8, 63 and 66).

With respect to claim 7, Porath in view of Lagerblad applying measures of distance between the plot and a plot zero, wherein the plot zero is a particular plot with particular attributes for a particular plot type over the available plots (determining distance between visualizations to select visualization) (Lagerblad, paragraphs 4, 63, 65 and 69).

With respect to claim 8, Porath in view of Lagerblad teaches method of claim 7, wherein the plot is a plot of a same type as the plot zero but over a particular cube of data (Porath, paragraphs 260 and 282; Lagerblad, paragraphs 4 and 83).

With respect to claim 9, Porath in view of Lagerblad teaches the method of claim 1, wherein the applying of the scores to each plot is performed asynchronously to the searching of the plot object resource (scores and weights are determined at different time than searching) (Porath, paragraphs 260 and 282).

With respect to claim 10, Porath in view of Lagerblad teaches the method of claim 1, wherein the applying of the scores to each plot is performed before receiving the request for plots or plot types of a specified criteria (scores and weights are determined before requests) (Porath, paragraphs 260 and 282).

With respect to claim 11, Porath in view of Lagerblad teaches wherein applying the scores to each plot comprises: determining stability of a set of plots of a plot type; determining diversity of the set of plots; and assigning scores to the plots based on the stability and diversity of the plots within the set of plots (scores are based on changes) (Lagerblad, paragraphs 8, 25, 40-41, 80 and 83).
	
With respect to claim 12, Porath in view of Lagerblad teaches further comprising: automatically generating plots from a data set (Porath, paragraphs 234, 241, and 258); and storing plot objects representing the plots in the plot object resource with associated scores (Porath, paragraphs 234-235, 260, and 282).

With respect to claim 13, Porath in view of Lagerblad teaches wherein generating plots from the data set comprises: generating bar graphs, histograms, heat maps, scatterplots, and box plots (Porath, Fig. 25, paragraphs 152, 176, 274; Lagerblad, paragraph 27).

With respect to claim 14, Porath in view of Lagerblad teaches wherein generating plots from the data set comprises: slicing the data set into cubes (Porath, paragraphs 102, 151, 239, and 255); and generating plots for variables within each cube (Porath, paragraphs 246-247).
Although Porath does not explicitly recite slicing into cubes, Porath teaches segmenting and filtering data into smaller sets.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective date of the invention for Porath to slice into cubes because he explicitly teaches the concept of segment and filtering data and results, which is essentially the same as slicing a data set into cubes.

With respect to claim 15, Porath in view of Lagerblad teaches wherein slicing the data set into cubes comprises traversing the data set breadth first or depth first (Porath, paragraphs 102, 151, 239, and 25).

With respect to claim 16, Porath in view of Lagerblad teaches wherein the cubes comprise attributes which belong to multiple tables or aggregates of the attributes which belong to multiple tables (Porath, paragraphs 145, 157, 246, 251 and 255).

With respect to claim 17, Porath in view of Lagerblad teaches further comprising: reducing a number of cubes from which the plots are generated before generating the plots for the variables within each cube (Porath, paragraphs 59, 123, and 230).

With respect to claim 18, Porath in view of Lagerblad teaches, wherein the reducing of the number of cubes from which the plots are generated comprises: performing an apriori algorithm with pruning by minimum support (Porath, paragraphs 59, 123, and 230).

With respect to claim 19, Porath in view of Lagerblad teaches wherein the generating the plots for variables within each cube comprises: generating univariate plots for the variables within each cube (Porath, Fig. 25, paragraph 152).

With respect to claim 20, Porath in view of Lagerblad teaches wherein the generating of the plots for variables within each cube comprises: generating bivariate plots for the variables within each cube (Porath, Fig. 25, paragraph 152).

With respect to claim 21, Porath in view of Lagerblad teaches wherein applying the scores to each plot comprises analyzing plot types over a set of cubes to assign the scores to each plot type (Porath, paragraphs 260 and 282).

With respect to claim 22, Porath in view of Lagerblad teaches further comprising: receiving one or more plots from a plot generator or via an application programming interface (Porath, paragraphs 246-247); scoring the one or more plots (Porath, paragraphs 260 and 282); and storing plot objects representing the one or more plots in the plot object resource with associated scores (Porath, paragraphs 234-235, 260, and 282).

With respect to claims 23 and 28, Porath teaches one or more computer-readable storage media having instructions stored thereon, that when executed by a computing device, direct the computing device to at least:
apply scores to each plot based on information theoretic metrics relevant to a measure of interest such that each plot or plot type has an associated score (scoring candidate visualization types based on user ratings, quality score or weighting values) (paragraphs 260 and 282); 
receive a request for plots (search query for data to be visualized) (paragraphs 237 and 280); 
formulate one or more queries from the request (paragraphs 237 and 280);
search the plot object resource using the one or more queries to obtain results comprising relevant plots and scores associated with each of the relevant plots (paragraphs 239 and 280); 
rank the results using the scores (paragraphs 239, 279 and 282); and 
providing the ranked results (paragraphs 240-241 and 277).
Porath does not explicitly teach wherein the information theoretic metrics relevant to the measure of interest comprise stability and diversity of a set of plots comprising the plots, wherein the stability indicates whether a small change in a parameter value causes a small or large change in a distribution represented in a plot and wherein the diversity indicates differences between plots within a set of plots.
Lagerblad teaches wherein the information theoretic metrics relevant to the measure of interest comprise stability and diversity of a set of plots comprising the plots, wherein the stability indicates whether a small change in a parameter value causes a small or large change in a distribution represented in a plot and wherein the diversity indicates differences between plots within a set of plots (scores are based on changes; large changes have higher scores) (paragraphs 8, 25, 40-41, 80 and 83).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the theoretic metric of Porath to incorporate stability and diversity as taught by Lagerblad because a measure of stability and diversity would enable selection of the best visualization, thereby increasing the effectiveness of a graphic visualization in presenting data to a user such that the data represented by the graphic visualization may be intuitive and quickly understandable by the user (Lagerblad, paragraphs 3-4).  One would be motivated to combine the references because it would only entail switching the plot scores in Porath with those of Lagerblad.

With respect to claim 24, Porath in view of Lagerblad teaches wherein the instructions to formulate one or more queries from the request direct the computing device to formulate queries in a form of: number (NUM ) vs NUM by category (CAT), NUM by CAT, or CAT by CAT, with optional one or more data attributes, where NUM and CAT are attribute types (Porath, Fig. 25, paragraphs 235, 254, and 266).

With respect to claim 26, Porath in view of Lagerblad teaches wherein the instructions to rank the results using the scores direct the computing device to rank individual plots of the relevant plots by their corresponding scores (Porath, paragraphs 239, 279 and 282).

With respect to claim 27, Porath in view of Lagerblad teaches wherein the instructions to rank the results using the scores direct the computing device to rank plot types of the relevant plots by their corresponding scores (Porath, paragraphs 239, 279 and 282).

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  Applicant argues that Lagerblad fails to teach wherein the stability indicates whether a small change in a parameter value causes a small or large change in a distribution represented in a plot and wherein the diversity indicates differences between plots within a set of plots.  The examiner disagrees.  First, the examiner would like to note that the terms small change and large change are subjective.  The specification does not define what constitutes a small or large change.  Lagerblad teaches different scores based on changes (paragraphs 8, 25, 40-41, 80 and 83), and thus these changes may be considered small or large.  Lagerblad also teaches large changes have higher scores, and thus small changes have lower scores.  Lastly, the scores are also based on differences between visualizations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        May 20, 2022